DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable stop as claimed in claim 2, and stakes as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10, 14, and 20 are objected to because of the following informalities:  
Claim 10 recites “causing the the first pulley”, which has an extra “the”.  
Claim 14 recites “an corner”, which should be “a corner”. 
Claim 20 recites “a animal” in the last line, which should be “an animal”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites “the animal collar” but it is unclear if it is referring back to the “collar” in claim 1. For the purposes of examination, the Examiner interpret the collar in claim 4 to be the same collar in claim 1.
Claim 20 recites “a cable is oriented below the first rotating member” but it is unclear if the cable is also the “horizontal element”.  As best understood from the specification in para. 14, the Examiner interprets the claim to refer the cable and the horizontal element to be the same.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 7040255) in view of Patton et al. (US 20140060967), hereinafter Patton, and MacVicar (US 20190166792).
Regarding claim 1, Anderson teaches of (Fig. 1) a system, comprising:
a cable (cable 102) having a first end connectable with a first vertical structure (first end support 108) and a second end connectable with a second vertical structure (second end support 110);
a first tensioner attached to the first end of the cable (first anchor 104) and a second tensioner attached with the second end of the cable (second anchor 106), the first tensioner and the second tensioner are configured to tension the cable between the first vertical structure and the second vertical structure (seen in Fig. 1);
a slider system configured to translate along the cable (wheeled trolley 116), the slider system comprises:
a housing including a front wall, a back wall and a top wall (Figs. 4 and 5, front wall, back wall, and top wall of frame 152);
a first pulley (second wheel 156);
a second pulley (first wheel 158); and
a third pulley (first wheel 154), wherein:
the first pulley and the second pulley are disposed in an upper portion of the housing (seen in Fig. 4);
the third pulley is disposed below the first pulley and the second pulley (seen in Fig. 4);
the front wall, the back wall, and the top wall of the housing are oriented to wrap around the first pulley (156), the second pulley (158), and the third pulley (154) (seen in Fig. 4) to allow for the cable to be inserted through one side of the housing and pulled through an opposite side of the housing (seen in Fig. 1); and
the cable is oriented below the first pulley and the second pulley and above the third pulley such that the cable is between the first pulley, the second pulley, and the third pulley (seen in Fig. 1);
a lead line (pet leash 118).
Anderson does not appear to teach of a lead line comprising:
an anti-shock lanyard; and
a coiled cable, wherein the lead line is configured to connect with the slider system and a collar. 
Patton is in the field of tethers and teaches of an anti-shock lanyard (¶0028, safety lanyard 260 may include a shock absorber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Patton of an anti-shock lanyard in order to improve pet safety by dampening shock impulse and dissipating kinetic energy as motivated by Patton in para. 0028. 
MacVicar is in the field of pet tethers and teaches of (Fig. 1) a coiled cable (spring 48), wherein the lead line (line connected from the guide 32 to the collar 66) is configured to connect with the slider system (guide on track 12) and a collar (collar 66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of MacVicar of a coiled cable, wherein the lead line is configured to connect with the slider system and a collar in order for the coiled cable to absorb tension when the leash is fully extended wherein the coiled cable inhibits an animal from sustaining an injury from the leash as motivated by MacVicar in para. 0023. 

Regarding claim 2, Anderson as modified teaches of claim 1, and wherein (Fig. 1) the cable (102) includes at an adjustable stop (trolley stops 123) configured for connection with the cable (seen in Fig. 1) and to prevent movement of the slider system when the slider system abuts the adjustable stop (Col. 3 lines 46-58, stops 123 are mounted about cable 102 to prevent trolley 116 from advancing), wherein the adjustable stop is configured to vary a distance of movement of the slider system along the cable (Col. 3 lines 46-58, stops 123 are mounted about cable 102 to prevent trolley 116 from advancing).

Regarding claim 3, Anderson as modified teaches of claim 1, and wherein the first vertical structure and the second vertical structure are stakes having a threshold height to allow the cable to be attached to the stakes and allow translation of the slider system (Fig. 1, the first and second vertical structures 108, 110 may be structured like posts/stakes 114, which has a threshold height to allow the cable to be attached to the stakes and allow translation of the slider system 116).

Regarding claim 4, Anderson as modified teaches of claim 1, and wherein the lead line (Fig. 1, 118) includes a detachable leash portion configured to be held to maintain control of an animal when disconnecting the animal collar from the lead line (Col. 3 lines 25-35, pet leash 118 attaches to a pet collar or harness, which could be detached from the animal and is can be held to maintain control of an animal when disconnecting the animal collar from the lead line).

Regarding claim 5, Anderson as modified teaches of claim 1, and wherein (Fig. 4) the housing (152) includes a triangular configuration having a base portion and an opposite corner portion (seen in Fig. 4).

Regarding claim 6, Anderson as modified teaches of claim 5, and wherein (Fig. 1) when the slider system (116) is engaged with the cable (102), the base portion is orientated above the cable and the opposite corner portion is oriented below the cable (seen in Fig. 1).

Regarding claim 7, Anderson as modified teaches of claim 6, and wherein the opposite corner portion includes an attachment mechanism configured for connection to the lead line (Fig. 4, connects to lead line 118 through leash attachment opening 166).

Regarding claim 8, Anderson as modified teaches of claim 1, and wherein (Figs. 4 and 5) the first pulley (156), the second pulley (158), or the third pulley (154) includes include a circumferential groove and a flange disposed on either side of the circumferential groove (seen in Fig. 5), the flanges are configured to capture the cable to resist disengagement of the cable (captures the cable 102 through the cable path 168 to resist disengagement of the cable).

Regarding claim 9, Anderson as modified teaches of claim 1, and wherein:
the cable (102) remains stationary between the first vertical structure and the second vertical structure (seen in Fig. 1); and
the slider system (116) translates relative to the cable (102) to allow an animal to move back and forth (Abstract, trolley slides along the cable such that an animal can move back and forth).

Regarding claim 10, Anderson as modified teaches of claim 1, and wherein the movement of an animal back and forth causes the lead line to apply a force to the slider system causing the first pulley (156), the second pulley (158), and the third pulley (154) to rotate relative to the cable and the slider system to translate along the cable (Fig. 1, Col. 1 lines 21-28, the pet can move back and forth and cause the trolley to translate across the cable via the rotation of the pulleys).

Regarding claim 11, Anderson as modified teaches of claim 1, and wherein the first pulley (156), the second pulley (158), and the third pulley (154) are connected with the housing by threaded axles (Col. 4 lines 39-46, axles 162 and 164 are threadedly mounted, which Examiner notes can also be applied to axel 160) to facilitate rotation of the first pulley, the second pulley, and the third pulley relative to the housing (Col. 4 lines 5-8, wheels 154, 156, and 158 rotate about axles 160, 162, and 164).

Regarding claim 12, Anderson teaches of (fig. 1) a system, comprising:
a cable (cable 102) having a first end connectable with a first vertical structure (first end support 108) and a second end connectable with a second vertical structure (second end support 110);
a first tensioner attached to the first end of the cable (first anchor 104) and a second tensioner attached with the second end of the cable (second anchor 106), the tensioners are configured to tension the cable between the first vertical structure and the second vertical structure (seen in Fig. 1);
a slider system configured to translate along the cable (wheeled trolley 116), the slider system comprises:
a housing (Figs. 4 and 5, frame 152) comprises:
the housing (152) includes a triangular configuration having a base portion, an opposite corner portion (seen in Fig. 4);
a first pulley (156);
a second pulley (158); and
a third pulley (154), wherein:
the first pulley and the second pulley are disposed in the base portion of the housing (seen in Fig. 4);
the third pulley (154) is disposed below the first pulley (156) and the second pulley (158) and above the opposite corner portion (seen in Fig. 4), 
the first pulley (156), the second pulley (158), or the third pulley (154) include a circumferential groove and a flange disposed on either side of the circumferential groove (seen in Fig. 5); and
the cable (102) is oriented below the first pulley (156) and the second pulley (158) and above the third pulley (154) such that the cable (102) is between the first pulley (156), the second pulley (158), and the third pulley (154) (seen in Fig. 1) and the flanges are configured to capture the cable to resist disengagement of the cable (captures the cable 102 through the cable path 168 to resist disengagement of the cable), 
a lead line (Fig. 1, pet leash 118): 
Anderson does not appear to teach of a lead line comprising:
an anti-shock lanyard; and
a coiled cable, wherein the lead line is configured to connect with the slider system and a collar.
Patton is in the field of tethers and teaches of an anti-shock lanyard (¶0028, safety lanyard 260 may include a shock absorber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Patton of an anti-shock lanyard in order to improve pet safety by dampening shock impulse and dissipating kinetic energy as motivated by Patton in para. 0028. 
MacVicar is in the field of pet tethers and teaches of (Fig. 1) a coiled cable (spring 48), wherein the lead line (line connected from the guide 32 to the collar 66) is configured to connect with the slider system (guide on track 12) and a collar (collar 66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of MacVicar of a coiled cable, wherein the lead line is configured to connect with the slider system and a collar in order for the coiled cable to absorb tension when the leash is fully extended wherein the coiled cable inhibits an animal from sustaining an injury from the leash as motivated by MacVicar in para. 0023. 

Regarding claim 13, Anderson as modified teaches of claim 12, and wherein (Fig. 4) the housing (152) includes a front wall, a back wall and a top wall, the walls are wrapped around the first pulley (156), the second pulley (158), and the third pulley (154) (seen in Fig. 4) to allow for the cable to be inserted through one side of the housing and pulled through an opposite side of the housing (seen in Fig. 1).

Regarding claim 14, Anderson as modified teaches of claim 13, and wherein the front wall and back wall are connected at a corner by an attachment mechanism (Fig. 5, front and back walls are connected at all corners by the solid inner body).

Regarding claim 15, Anderson as modified teaches of claim 12, and wherein (Fig. 1) when the slider system (116) is engaged with the cable (102), the base portion is orientated above the cable and the corner portion is oriented below the cable (seen in Fig. 1). 

Regarding claim 16, Anderson as modified teaches of claim 12, and wherein the first pulley (156), the second pulley (158), and the third pulley (154) are engaged with the housing (152) by threaded axles (Col. 4 lines 39-46, axles 162 and 164 are threadedly mounted, which Examiner notes can also be applied to axel 160) to facilitate rotation of the first pulley, the second pulley, and the third pulley relative to the housing (Col. 4 lines 5-8, wheels 154, 156, and 158 rotate about axles 160, 162, and 164).

Regarding 17, Anderson as modified teaches of claim 12, and wherein:
the cable (102) remains stationary between the first vertical structure and the second vertical structure (seen in Fig. 1): and
the slider system (116) translates relative to the cable (102) to allow an animal to move back and forth (Abstract, trolley slides along the cable such that an animal can move back and forth).

Regarding claim 18, Anderson as modified teaches of claim 12, and wherein the movement of the animal back and forth causes the first pulley (156), the second pulley (158), and the third pulley (154) to rotate relative to the cable (102) and the slider system (116) to translate along the cable (Fig. 1, Col. 1 lines 21-28, the pet can move back and forth and cause the trolley to translate across the cable via the rotation of the pulleys).

Regarding claim 19, Anderson as modified teaches of 12, and wherein the first pulley (156), the second pulley (158), and the third pulley (154) are connected with the housing by threaded axles (Col. 4 lines 39-46, axles 162 and 164 are threadedly mounted, which Examiner notes can also be applied to axel 160) to facilitate rotation of the first pulley, the second pulley, and the third pulley relative to the housing (Col. 4 lines 5-8, wheels 154, 156, and 158 rotate about axles 160, 162, and 164).

	Regarding claim 20, Anderson teaches of a system comprising:
a horizontal element (cable 102) having an end connectable with a first vertical structure (first end support 108) and an end connectable with a second vertical structure (second end support 110);
at least one tensioner attached to an end of the horizontal element to tension the horizontal element between the first vertical structure and the second vertical structure (first anchor 104, second anchor 106);
a slider system configured to translate along the horizontal element (wheeled trolley 116 translates along the horizontal element 102), the slider system comprises:
a housing (Figs. 4 and 5, frame 152) comprising:
a first rotating member (156);
a second rotating member (158); and
a third rotating member (154), wherein:
the third rotating member (154) is disposed below the first rotating member (156) and the second rotating member (158) and above the opposite corner portion (seen in Fig. 4);
a cable (102) is oriented below the first rotating member (156) and the second rotating member (158) and above the third rotating member (154) such that the cable (102) is between the first rotating member (156), the second rotating member (158), and the third rotating member (154); and
a lead line (Fig. 1, pet leash 118).
Anderson does not appear to teach of a lead line comprising:
an anti-shock lanyard; and
a coiled cable, the lead line is configured for connection with the slider system and a collar of an animal.
Patton is in the field of tethers and teaches of an anti-shock lanyard (¶0028, safety lanyard 260 may include a shock absorber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Patton of an anti-shock lanyard in order to improve pet safety by dampening shock impulse and dissipating kinetic energy as motivated by Patton in para. 0028. 
MacVicar is in the field of pet tethers and teaches of (Fig. 1) a coiled cable (spring 48), wherein the lead line (line connected from the guide 32 to the collar 66) is configured to connect with the slider system (guide on track 12) and a collar (collar 66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of MacVicar of a coiled cable, wherein the lead line is configured to connect with the slider system and a collar in order for the coiled cable to absorb tension when the leash is fully extended wherein the coiled cable inhibits an animal from sustaining an injury from the leash as motivated by MacVicar in para. 0023. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647